DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 1/11/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Pub #2017/0098741).
With respect to claim 13, Lee teaches a light emitting diode comprising: a light emitting structure including a gallium nitride based first conductivity type semiconductor layer (Figs. 1-3, N Gan Layer), a gallium nitride based second conductivity type semiconductor layer (Figs. 1-3, P Gan Layer), and an active layer interposed therebetween (Figs. 1-3, Active Layer); and 

wherein the ZnO seed layer is formed on the gallium nitride based second conductivity type semiconductor layer by a sol-gel method, and the ZnO bulk layer is grown on the ZnO seed layer through hydrothermal synthesis, and 
wherein the ZnO bulk layer comprises a porous layer (Paragraph 15, 180, and 118).
Regarding the limitations drawn to the methods for forming the ZnO layer ( including specifically a sol-gel method and hydrothermal synthesis method): note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.



With respect to claim 14, Lee teaches that the ZnO bulk layer includes relatively larger voids in a region adjacent to the ZnO seed layer than an upper surface thereof (Fig. 13 and Paragraph 80).
With respect to claim 15, Lee teaches a substrate (Fig. 1-3, Sapphire substrate), wherein the light emitting structure is disposed on the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim et al (U.S. Pub #2017/0069789).
With respect to claim 16, Lee does not teach that the light emitting structure includes a plurality of light emitting cells spaced apart from one another, and wherein the ZnO transparent electrode layer is disposed on each of the second conductivity type semiconductor layers of the light emitting cells.  
With respect to claim 17, Lee does not teach that the second conductivity type semiconductor layer of each light emitting cell is surrounded by an upper 
Kim teaches a light emitting structure includes a plurality of light emitting cells spaced apart from one another (Fig. 10, C1-c#), and wherein the ZnO transparent electrode layer (Figs. 1-16, 31 and Paragraph 73, 125)  is disposed on each of the second conductivity type semiconductor layers of the light emitting cells; and 
 that the second conductivity type semiconductor layer (Fig. 11, 27) of each light emitting cell is surrounded by an upper surface of the first conductivity type semiconductor layer (Fig. 11, 23) exposed by mesa etching (Paragraph 128).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the light emitting structure of Lee to include a plurality of cells, and wherein the second layer is surrounded by the first layer exposed by mesa etching, as taught by Kim in order to increase the luminous area of the structure (Paragraph 13-16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826